ORDER

PER CURIAM:
AND NOW, this 22nd day of January, 2001, Gary Scott Silverman having been suspended from the practice of law in the State of Maryland for a period of thirty days by Order of the Court of Appeals of Maryland dated February 28, 2000; *187the said Gary Scott Silverman having been directed on November 17, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Gary Scott Silverman is suspended from the practice of law in this Commonwealth for a period of thirty days, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.